DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-32 and 36-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites N-cyclohexyl-2-benzothiazolesulpenamide (CBS) having a vulcanization initiation time t0 of less than or equal to 3 minutes (last 3 lines). Applicant's specification states that CBS 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-32 and 36-54 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (US2004/0016495) in view of Rodgers (Rubber Compounding NPL) and further in view of one of Fukumoto (JP10-053981, with English machine translation), Imamiya (JP2002-331806, with English machine translation), or Rhone (DE2450962, with English machine translation).
Regarding claims 30, 53, and 54, Serra discloses a tire comprising a rubber coated carcass ply formed by a plurality of reinforcing cords which "usually consist of steel wires" ([0062]). In a preferred embodiment, Serra teaches the carcass ply is coated with a composition indicated in Table I (CI being invention). Table I lists 1.8 phr of sulfur and 50phr of N660 (carbon black reinforcing filler, [0035]) which yields a sulfur/reinforcing filler ratio of 0.036, said ratio within the claimed "less than 0.08" range.
Serra does not disclose the cords as covered with a sheath comprising thermoplastic polymer composition. In the same field of endeavor of tire reinforcements, Fukumoto discloses providing a sheath coating layer comprising thermoplastic polymer in the carcass and/or belt in order to improve adhesion and corrosion resistance ([0028-0031]; see layer 21 which collectively sheaths plural threads 14). Imamiya, also directed towards tire reinforcements, teaches coating steel cord with thermoplastic elastomer (comprising thermoplastic resin, [0008]; the coating being applied to a steel cord of three 
As to "at least two textile or metallic reinforcing threads" being "collectively covered," Examiner notes that Serra teaches the cords as usually consisting of "steel wires which are stranded together" ([0062]). The wires are construed as reading on the claimed threads and a coating on the cord as taught by the cited references would result in the wires/threads being collectively covered. 
Serra discloses the presence of accelerator (Table I) but is silent as to the specific type. One of ordinary skill in the art would have thus been motivated to look at conventional accelerators which are commonly used in rubber compounding. Rodgers (Rubber Compounding NPL) discloses conventional and widely used accelerators for rubber vulcanization wherein CBS is listed as representative of the sulfenamide class. Moreover, CBS is one of a limited number of exemplary accelerators disclosed by Rodgers for use in rubber vulcanization (Table 18, Fig. 9). Rodgers discloses that CBS offers long scorch safety and fast cure rates (Table 18). It would have been obvious to a person of ordinary skill in the art at the time of the invention to try the CBS accelerator disclosed by Rodgers in the tire of Serra because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). One would have been motivated to select CBS for its disclosed advantages of long scorch safety times and fast cure rate. While Rubber Compounding NPL does not disclose the vulcanization initiation time, said property is presumed to be inherent or rendered obvious given that the vulcanization accelerator (CBS) disclosed in the NPL is the same compound as that disclosed by the instant invention.
Regarding claims 31 and 32, Serra discloses 1.8 phr of sulfur (Table I).
Regarding claims 36 and 37, Serra discloses 1.8 phr of sulfur and 1 phr of accelerator (Table I), thus ratio is 1.8.
Regarding claims 38-43, Serra discloses zinc oxide at 3.5phr and stearic acid at 2phr (Table I), for a ratio of 1.75. 
Regarding claim 44-46, Serra does not disclose cobalt salt, vulcanization retarder or adhesion promoter in the composition (Table I).
Regarding claim 47, Serra discloses natural rubber as the predominant elastomer (Table I).
Regarding claims 48 and 49, Serra discloses N660 (carbon black, [0035]) at 50 phr (Table I).
Regarding claim 50, Serra discloses steel ([0062]).
Regarding claims 51 and 52, Rhone discloses an outer adhesive layer comprising RFL adhesive (pg 4-5). Additionally, Examiner also notes both Fukumoto and Imamiya disclose polyamide and polyester as polymers for the thermoplastic layer and it would have been obvious to a person having ordinary skill in the art at the time of the invention employ RFL adhesive since Examiner takes Official Notice that it is very well known and conventional in the tire art to employ RFL adhesive coatings with polyamides and polyester reinforcements in order to improve adhesion to rubber.

Claims 30-32 and 36-50, 53, 54 are rejected under 35 U.S.C. 103 as being unpatentable over Serra et al. (US2004/0016495) in view of Abad (WO2013117474, with US2015/0030851 as English language equivalent; both of record) and Rodgers (Rubber Compounding NPL).
Regarding claims 30, 53, and 54, Serra discloses a tire comprising a rubber coated carcass ply formed by a plurality of reinforcing cords which "usually consist of steel wires" ([0062]). In a preferred embodiment, Serra teaches the carcass ply is coated with a composition indicated in Table I (CI being invention). Table I lists 1.8 phr of sulfur and 50phr of N660 (carbon black reinforcing filler, [0035]) which yields a sulfur/reinforcing filler ratio of 0.036, said ratio within the claimed "less than 0.08" range.
Serra does not disclose the cords as covered with a sheath comprising thermoplastic polymer composition. In the same field of endeavor of tire reinforcements, Abad teaches a tire reinforcement for a carcass ply (see [0077-78]) wherein the reinforcement comprises a plurality of threads which are collectively coated with a thermoplastic polymer in order provide excellent levels of adhesion which multiple threads can be collectively coated ([0015-0018]). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the carcass reinforcers of Serra with thermoplastic coated steel threads as taught by Abad for the purpose of improve cord adhesion within the ply ([0015]).
Serra discloses the presence of accelerator (Table I) but is silent as to the specific type. One of ordinary skill in the art would have thus been motivated to look at conventional accelerators which are commonly used in rubber compounding. Rodgers (Rubber Compounding NPL) discloses conventional and widely used accelerators for rubber vulcanization wherein CBS is listed as representative of the sulfenamide class. Moreover, CBS is one of a limited number of exemplary accelerators disclosed by Rodgers for use in rubber vulcanization (Table 18, Fig. 9). Rodgers discloses that CBS offers long scorch safety and fast cure rates (Table 18). It would have been obvious to a person of ordinary skill in the art at the time of the invention to try the CBS accelerator disclosed by Rodgers in the tire of Serra because a KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). One would have been motivated to select CBS for its disclosed advantages of long scorch safety times and fast cure rate. While Rubber Compounding NPL does not disclose the vulcanization initiation time, said property is presumed to be inherent or rendered obvious given that the vulcanization accelerator (CBS) disclosed in the NPL is the same compound as that disclosed by the instant invention.
Regarding claims 31 and 32, Serra discloses 1.8 phr of sulfur (Table I).
Regarding claims 36 and 37, Serra discloses 1.8 phr of sulfur and 1 phr of accelerator (Table I), thus ratio is 1.8.
Regarding claims 38-43, Serra discloses zinc oxide at 3.5phr and stearic acid at 2phr (Table I), for a ratio of 1.75. 
Regarding claim 44-46, Serra does not disclose cobalt salt, vulcanization retarder or adhesion promoter in the composition (Table I).
Regarding claim 47, Serra discloses natural rubber as the predominant elastomer (Table I).
Regarding claims 48 and 49, Serra discloses N660 (carbon black, [0035]) at 50 phr (Table I).
Regarding claim 50, Serra discloses steel ([0062]).

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant argues that there is no teaching, suggestion or motivation to use a "fast" accelerator, let alone the specifically claimed fast accelerator, from all of the known "fast" accelerators having a vulcanization initiation time t0 of less than or equal to 3 minutes. Applicant argues the Office action has merely pieced . 
Examiner disagrees. Serra discloses the use of accelerators ([0036], Table 1) but is silent as to the specific type. One of ordinary skill in the art would have thus been motivated to look at conventional accelerators which are commonly used in rubber compounding. Rodgers (Rubber Compounding NPL) discloses conventional and widely used accelerators for rubber vulcanization wherein CBS is listed as representative of the sulfenamide class. Moreover, CBS is one of a limited number of exemplary accelerators disclosed by Rodgers for use in rubber vulcanization (Table 18, Fig. 9). Rodgers discloses that CBS offers long scorch safety and fast cure rates (Table 18). It would have been obvious to a person of ordinary skill in the art at the time of the invention to try the CBS accelerator disclosed by Rodgers in the tire of Serra because a person with ordinary skill has good reason to pursue the known option within his or her technical grasp. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but or ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727 (2007). One would have been motivated to select CBS for its disclosed advantages of long scorch safety times and fast cure rate.
Applicant's arguments regarding unexpected results are unpersuasive. Applicant has the burden of explaining any data they proffer as evidence of non-obviousness. See MPEP 716.02(b)(II). Moreover, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. See MPEP 715.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. See MPEP 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059.  The examiner can normally be reached on Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ROBERT C DYE/Primary Examiner, Art Unit 1749